Title: John Mason to Thomas Jefferson, 18 July 1810
From: Mason, John
To: Jefferson, Thomas


          
            Dear Sir
            Analostan Island 
                     18 July 1810
          
          I fear you will have thought me negligent, in not haveing sooner replied to the letter I had the pleasure to receive from you last month—I beg you will be assured Sir I lost not a moment in prepareing for a Satisfactory Reply—
          I had taken from me, this Spring, by the Teeth of the ground Mouse, a little animal very numerous and troublesome here, all the  Seed Turnips of every kind I had set out:  immedeately on the rect: of your letter I wrote to my Brother, in Charles, from whom I originally got the Seed, and who raises the Sweedish Turnp 
                  ip of fine Size, in field culture, to beg a fresh Supply of him; as he is out of the way of a post road, the communication was slow and I did not hear from him, ’till this day—I have now the
			 pleasure to send you herewith a small package of the Seed which he assures me is fresh and of the genuine Sort, and with which I hope you will have better Success; they will yet be in full time,
			 as I
			 have always sowed them at the time of sowing other Turnips, & they have done well.
			 I
			 had remarked the Article in McMahon, to which you advert, as to the time of sowing this Seed, he is certainly mistaken, at least as to this Climate.—
          I beg Permission Sir to call your attention, to a new Grass, a few seed-heads of which I now send you. Some little time agoe, being on an excursion in the Forrest of Prince Georges, a Gentleman of that neighbourhood, Mr Waring, Spoke of a remarkable Grass in his Garden that covered a Square and had been sown there 40 years agoe by his Father; the next day we held a Jury of Farmers on it—it was then (the 3d of July) just Seeded, about 3 feet high, a strong Succulent Stem carrying a number of broad blades, striking out at right angles—and so closely interlocking with each other as to exclude most compleatly ot every other growth—the old Gentleman who introduced it is dead, but the Family and the Neighbours all agreed that it had been thus flourishing on that Spot for 30 or 40 years, and had been
			 prized by him as something rare and valuable, but nobody remembered where he got it, or that he had ever tried it on a larger Scale—It was unknown to all who visited it on the day I have saw it—Mr Waring assured us it shoots very early in the Spring, of its permanency there was ample Testimony, from its manner of growth, it was agreed on all hands it must exclude every other plant, and give
			 a very heavy swarth; we
			 offered it to Horses Cowes and Sheep, all of which eat it with avidity—
          I am very much obliged by your kind intentions as to the alpine Strowberry, when occasion offers I shall be glad to receive a few Slips—
          Mr Wiley of this Town, whose character I think you know Sir, put into my hands the other day the first number of a little work he has lately engaged in, with a request that I would send it to you,
			 he is a Man of much acquirement and observation, and from his industry, I have no doubt he will make it the medium of valuable information, he intimated that he Should be greatly gratified in
			 haveing
			 you among his Patrons—
          
          Mrs Mason, who, with our littlelarge little Family enjoys good health—is highly sensible Sir of your polite remembrance—she joins me in good wishes for your health & happiness—we rejoice to hear of the pursuits that engage
			 you in your retirement, and which we know are so delightful to you,—may they continue many years!
          Be assured Sir of the great Respect and unfeigned attachment with which
          
            I have the Honor to be Your very obedt Servt
            
                  J Mason
          
        